EXHIBIT 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT



 

This Executive Employment Agreement (the “Agreement”), effective as of April 21,
2014 is entered into by and between Vape Holdings, Inc., a Delaware corporation
(the “Company”), and Joe Andreae, an individual (“Executive”). Company and
Executive may be referred to herein individually as a “Party” or collectively as
the “Parties.”

 

Position and Responsibilities

 

a.      Position Executive has extensive training and experience managing
companies in the legal cannabis industries, and Company desires to employ
Executive to render services to the Company in the position of President.
Executive shall perform such duties and responsibilities as are normally related
to such position in accordance with the standards of the industry and any
additional duties now or hereafter assigned to Executive by the Company.
Executive shall abide by the rules, regulations, and practices as adopted or
modified from time to time in the Company’s sole discretion.

 

b.      No Conflict Executive represents and warrants that Executive’s execution
of this Agreement, Executive’s employment with the Company, and the performance
of Executive’s proposed duties under this Agreement shall not violate any
obligations the Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

 

Compensation and Benefits

 

a.      Compensation In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive the initial compensation of Seventy
Five Thousand Dollars ($75,000.00) per year. Executive’s Compensation will be
reviewed from time to time in accordance with the established procedures of the
Company for adjusting salaries for similarly situated employees and may be
adjusted in the sole discretion of the Company.

 

b.      Benefits Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly situated Executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.

 

c.       Bonuses Executive shall be eligible to receive bonuses made generally
available by the Company to similarly situated Executives.

 

d.      Stock Options. Subject to the approval of the Company's Board of
Directors, the Company may grant options to purchase shares of common stock of
the Company to Employee (OTCQB:VAPE) pursuant to an approved stock option plan
(the “Stock Options”). The Stock Options will vest as determined by the Board of
Directors in its sole discretion. The exercise price per share will be equal to
the fair market value per share on the date the Stock Option is granted.

 



1

 



 



e.       Expenses The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines. However,
Executive must get prior written approval by a duly authorized representative of
the Company other than Executive for any expenses over $500.

 

TERM OF EMPLOYMENT; Termination By Company

 

a.      Employment Term The employment of Executive shall be for a period of two
(2) years and may be terminated at any time for any reason or no reason by the
Company or Executive upon thirty (30) days’ written notice. Either Party hereto
shall have the right to terminate this Agreement without notice in the event of
the death, bankruptcy, insolvency, or assignment for the benefit of creditors of
the other Party.

 

b.      Severance Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section 4 below),
in the event that the Company terminates the employment of Executive at any
time, Executive will be eligible to receive an amount equal to the then-current
Base Salary of the Executive payable in the form of salary continuation for a
six month period following termination. Executive shall not be entitled to any
severance payments if Executive’s employment is terminated For Cause, By Death
or By Disability (as defined in Section 4 below) or if Executive’s employment is
terminated by Executive (in accordance with Section 5 below).

 

Other Terminations By Company

 

a.      Termination for Cause For purposes of this Agreement, “For Cause” shall
mean: (i) Executive commits a crime involving dishonesty, breach of trust, or
physical harm to any person; or (ii) Executive willfully engages in conduct that
is in bad faith and materially injurious to the Company, including but not
limited to, misappropriation of trade secrets, fraud or embezzlement. The
Company may terminate Executive’s employment For Cause at any time, without any
advance notice. The Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination, subject to any other
rights or remedies of Employer under law; and thereafter all obligations of the
Company under this Agreement shall cease.

 

b.      By Death Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease. Nothing in this Section shall
affect any entitlement of Executive’s heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.

 

c.       By Disability If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
(90) consecutive days or more than one hundred and twenty (120) days in any
twelve (12) month period, then, to the extent permitted by law, the Company may
terminate Executive’s employment. The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease.
Nothing in this Section shall affect Executive’s rights under any disability
plan in which Executive is a participant.

 



2

 



 

Termination By Executive

 

a.      Termination by Executive Executive may terminate employment with the
Company at any time for any reason or no reason at all, upon thirty (30) days’
advance written notice. During such notice period Executive shall continue to
diligently perform all of Executive’s duties hereunder. The Company shall have
the option, in its sole discretion, to make Executive’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Executive all compensation to which Executive is entitled up through the last
day of the thirty-day notice period. Thereafter all obligations of the Company
shall cease.

 

Termination Obligations

 

a.      Return of Property Executive agrees that all property (including without
limitation all electronic devices, equipment, tangible proprietary information,
documents, records, notes, contracts and computer-generated materials) which was
furnished, created, or prepared incidentally to Executive’s employment belongs
to the Company and shall be promptly returned to the Company upon termination of
Executive’s employment.

 

b.      Resignation and Cooperation Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

 

CONFIDENTIALITY; Prohibition on Third Party Information

 

a.      Confidentiality Executive acknowledges that Executive will have access
to proprietary information regarding the business operations of the Company and
agrees to keep all such information secret and confidential and not to use or
disclose any such information to any individual or organization without the
Company’s prior written consent. It is hereby agreed that from time to time
Executive and the Company may designate certain disclosed information as
confidential for purposes of this Agreement.

 

b.      Non-Disclosure of Third Party Information Executive represents and
warrants and covenants that Executive shall not disclose to the Company, or use,
or induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

 



3

 

 

GOVERNING LAW; Arbitration

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California. In the event of a dispute related to or arising from
the terms of this Agreement: (i) such dispute shall be resolved before the
American Arbitration Association in Los Angeles County, California and (ii) the
prevailing Party shall be entitled to all attorneys’ fees and costs.

 

Amendments; Waivers; Remedies

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a Party herein shall be cumulative and in addition to all other
rights and remedies of the Party hereunder or under applicable law.

 

Assignment; Binding Effect

 

a.      Assignment The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign, and shall not
assign or purport to assign, any rights or obligations under this Agreement.
This Agreement may be assigned or transferred by the Company; and nothing in
this Agreement shall prevent the consolidation, merger or sale of the Company or
a sale of any or all or substantially all of its assets.

 

b.      Binding Effect Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

Notices

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party. The date of notice shall be deemed to
be the earlier of: (i) actual receipt of notice by any permitted means, or
(ii) five business days following dispatch by overnight delivery service or the
United States Mail. Executive shall be obligated to notify the Company in
writing of any change in Executive’s address.

 



4

 

 

Severability

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

Taxes

 

All amounts paid under this Agreement (including without limitation Initial
Compensation and Severance) shall be paid less all applicable state and federal
tax withholdings and any other withholdings required by any applicable
jurisdiction.

 

Interpretation

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any Party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
Agreement shall survive the termination of employment and the termination of
this Agreement.

 

Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

Authority

 

Each Party represents and warrants that such Party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder and that this Agreement constitutes the valid
and legally binding agreement and obligation of such Party and is enforceable in
accordance with its terms.

 



5

 

 

Entire Agreement

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements. To the
extent that the practices, policies or procedures of the Company, now or in the
future, apply to Executive and are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall control.

 

Executive AcknowledgEment

 

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

In Witness Whereof, the parties have duly executed this Agreement effective as
of the date first written above.

 

VAPE HOLDINGS, INC.   EXECUTIVE:       By: /s/ Kyle Tracey   /s/ Joe Andreae
Name: Kyle Tracey   Joe Andreae Title: Chief Executive Officer    

 

 

 

6 



--------------------------------------------------------------------------------

